Citation Nr: 0401222	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder, dysthymic disorder, based on an 
initial award.  

2.  Entitlement to an effective date earlier than July 26, 
1995, for the award of service connection for post-traumatic 
stress disorder, dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and from March 1970 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which awarded the veteran entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning the disability a 30 percent rating, effective from 
the date of receipt of his claim, July 26, 1995.  The veteran 
expressed his dissatisfaction with the assigned 30 percent 
and requested an earlier effective date for the award of 
benefits.  In July 1996, the RO continued the 30 percent 
rating for PTSD and affirmed the July 1995 effective date of 
the award.  The veteran appealed.  

As a result of the above-mentioned decision, the 30 percent 
rating had, in effect, become the initial rating for the 
veteran's service-connected PTSD; therefore, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In an August 2000 decision, the Board increased the initial 
rating for PTSD, dysthymic disorder, from 30 percent to 70 
percent and denied him entitlement to an effective date 
earlier than July 26, 1995, for the award of service 
connection for the disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an October 2001 order, the Court vacated the Board's 
August 2000 decision to the extent that it denied a rating in 
excess of 70 percent for PTSD, dysthymic disorder, and an 
effective date earlier than July 26, 1996, for the award of 
such benefits, and remanded those issues to the Board for 
issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  In order to clear up any 
confusion, the effective date at issue is July 26, 1995, and 
not 1996 as stated by the Court in their Order.

Following the above-mentioned remand, the Board, in a July 
2002 decision, denied entitlement to a rating in excess of 70 
percent for PTSD, dysthymic disorder, based on an initial 
award, and entitlement to an effective date earlier than July 
26, 1995, for the award of service connection for PTSD, 
dysthymic disorder.  The veteran appealed the Board's 
decision to the Court.  

In a July 2003 order, the Court vacated the Board's July 2002 
decision denying a rating in excess of 70 percent for PTSD, 
dysthymic disorder, and an effective date earlier than July 
26, 1995, for the award of such benefits, and remanded those 
issues to the Board for readjudication of the claim 
consistent with the parties' July 2003 Joint Motion for 
Remand.  

As a reminder, VA must develop the veteran's claim to its 
optimum before deciding it on the merits.  See Hodge v. West 
155 F.3d 1356, 1362-63 (Fed. Cir. 1998).  This includes 
determining all potential claims raised by the evidence and 
applying all relevant law and regulation raised by that 
evidence, even though not raised by the veteran.  See 
Shockley v. West, 11 Vet. App. 208, 214 (1998), Collier v. 
Derwinski, 2 Vet. App. 247, 251 (1992), Akles v. Derwinski, 1 
Vet. App. 118, 121 (1991).  In the case at hand, the 
combination of the RO awarding service-connection for PTSD 
and the Board's grant of a 70 percent rating for the 
disability, increased the combined evaluation for 
compensation purposes to the threshold schedular criteria to 
be considered eligible for at least consideration for a 
potential total disability rating based on individual 
unemployability (TDIU) pursuant to 38 C.F.R. § 4.16(a), to 
include the version in effect at the time of the veteran's 
July 1995 claim.  When VA is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria for section 4.16(a), and there is evidence 
of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating.  A TDIU claim is 
included in every rating-increase claim and the VA is 
required to adjudicate such claim.  See Norris v. West, 12 
Vet. App. 413, 420 (1999).  Under the circumstances, and in 
light of the Board's grant of a 70 percent rating for PTSD, 
the veteran has an open informal claim for TDIU that the RO 
needs to adjudicate.  In adjudicating the TDIU claim, the RO 
needs to take into consideration the decision made by the 
Board on the issues currently before it.  Hence, the TDIU 
issue is being referred to the RO for consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

Subsequent to the Board's August 2000 decision, Congress 
enacted the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act 
codified certain notice and duty-to-assist requirements and 
eliminated the well-grounded claim requirement.  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held in Bernklau v. Principi, 291 
F.3d 795 (Fed Cir. 2002) and Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) that those sections of the VCAA 
(section 3(a)) codified at 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), concerning notice and 
assistance to be provided to claimants by VA, are not 
retroactively applicable to proceedings that were complete 
before VA and were on appeal to the Court when the VCAA was 
enacted.  The Federal Circuit Court recently affirmed those 
decisions in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Inasmuch as the Board's August 2000 decision was issued prior 
to the enactment of the VCAA in November 2000, those sections 
of the VCAA (section 3(a)) codified at 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to the case at hand.  

The July 2003 Joint Motion notes that VA must ensure 
compliance with the requirements of 38 U.S.C.A. § 5103(a) in 
that VA must discuss the requirement that the required notice 
to the veteran of the information and evidence necessary to 
substantiate his claim, indicate which portion of any such 
information or evidence is to be provided by which party and 
discuss whether the documents that it referenced, or any 
other document in the record, satisfies that requirement.  
See Charles v. Principi, 16 Vet. App. 394, 397 (1991); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further argument is made in the Joint Motion that VA did not 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of the veteran.  In light 
of this, VA needs to obtain any outstanding VA and non-VA 
medical records showing treatment for his PTSD, dysthymic 
disorder.  Further, because of multiple appeals to the Court, 
the veteran's psychiatric examination results are now too old 
for proper consideration of his claim for an increased 
rating.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inasmuch as VA's duty to assist includes providing him with a 
new examination, and since his last VA psychiatric 
examination was conducted in 1998, the Board believes that an 
additional, more contemporaneous examination will be 
undertaken prior to a final adjudication of the veteran's 
current claim.  

As of at least December 1997, the veteran was being seen at 
the VA mental hygiene clinic, at least on a sporadic basis, 
for complaints of depression and anxiety.  Those records are 
in the claims file.  However, any available subsequent VA 
medical records should also be obtained and incorporated with 
the claims file because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, following VA examination, the appropriateness of 
"staged ratings" must be considered in the assignment of 
the initial rating for PTSD, dysthymic disorder, in the case 
at hand.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
so doing, there needs to be adequate discussion of the 
veteran's symptomatology, as well as a lack of social 
contact, depression and anxiety, in relation to the criteria 
for such rating.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for PTSD, dysthymic 
disorder subsequent to December 1997.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
a psychiatrist, preferably someone 
familiar with PTSD, to determine the 
nature and severity of the veteran's 
service-connected PTSD, dysthymic 
disorder.  Prior to the examination, the 
entire claims folder, to include the 
service medical and service personnel 
records, must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
represents.  In offering an opinion as to 
the extent of social and industrial 
impairment attributable to the veteran's 
PTSD, dysthymic disorder, the examiner 
should address the following:  (1) the 
relationship, if any, between PTSD and 
each other psychiatric disorder diagnosed 
(i.e., whether the PTSD caused or 
aggravates the nonservice-connected 
disability, or whether PTSD is a 
superimposed disability upon the 
nonservice-connected disability); and (2) 
whether the symptomatology attributable 
to PTSD and other diagnosed psychiatric 
disorder(s) can, with a reasonable degree 
of medical certainty, be separated.  If 
possible, the examiner should identify 
the symptomatology attributable solely to 
the veteran's PTSD, and offer an opinion 
as to the portion of the veteran's total 
psychiatric impairment attributable to 
PTSD.  The examination report must 
include all examination results along 
with the rationale underlying all 
opinions expressed and conclusions 
reached, citing, if necessary, to 
specific evidence in the record.  The 
examiner's typewritten report should be 
associated with the other evidence on 
file in the veteran's claims folder.  The 
psychiatrist should indicate which of the 
criteria listed below, (a), or (b), most 
closely reflects the degree of impairment 
caused by the service-connected 
psychiatric disorder:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the claims currently on 
appeal, to include consideration of the 
arguments contained in the July 2003 
Joint Motion pertaining to both claims; 
consideration of "staged ratings" for a 
rating in excess of 70 percent for PTSD 
based on an initial award, see Fenderson, 
12 Vet. App. at 119, and potential TDIU 
pursuant to 38 C.F.R. § 4.16(a) (with the 
proviso that TDIU may not be considered 
when a scheduler 100 percent rating is in 
effect, see VAOPGCPREC 6-99, July 7, 
1999).  

The RO is advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


